10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-01593-JLR Document4-1 Filed 10/10/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JEROME JULIUS BROWN, SR..,
Plaintiff, CASE NO, 2:19-cv-01593-JLR
v. ORDER DENYING IFP AND
DISMISSING CASE WITHOUT
WILLIAM P. BARR, et al., PREJUDICE
Defendants.

 

 

The Court, having reviewed Plaintiff's application to proceed in forma pauperis (“IFP”),
the Report and Recommendation of Brian A. Tsuchida, United States Magistrate Judge, and the
remaining record, does hereby find and ORDER:

(1) The Court adopts the Report and Recommendation;

(2) Plaintiffs IFP application (Dkt. 1) is DENIED;

(3) This case is DISMISSED without prejudice; and

(4) The Clerk is directed to send copies of this Order to Plaintiff and to the Honorable
Brian A. Tsuchida.

st
DATED this OV day of  Qockebee, 2019.

 
    
   

JAMES L. R

United Stat¢s District Court Judge

ORDER DENYING IFP AND DISMISSING
CASE WITHOUT PREJUDICE - 1

 

 
